Citation Nr: 0629821	
Decision Date: 09/20/06    Archive Date: 09/26/06

DOCKET NO.  02-07 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

Entitlement to an increased rating for degenerative joint 
disease of the right shoulder, currently rated as 20 percent 
disabling.

Entitlement to an increased rating for degenerative joint 
disease of the right elbow, currently rated as 10 percent 
disabling.

Whether there was clear and unmistakable error in the October 
1999 and February 2002 rating decisions which assigned 
separate evaluations for residuals of fractures of the right 
humerus and degenerative joint disease of the right shoulder 
and elbow.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1958 to March 
1962.  This case came before the Board of Veterans' Appeals 
(Board) on appeal of a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied a rating in excess of 
10 percent for degenerative joint disease of the right 
shoulder and elbow.

The veteran's appeal was previously before the Board in 
August 2003, at which time the Board remanded the case for 
further action by the originating agency.  The case has been 
returned to the Board for further appellate action.


REMAND

While this case was in remand status, the originating agency 
entered a September 2005 rating decision holding that an 
October 1999 rating decision that assigned a 10 percent 
rating for degenerative joint disease of the right shoulder 
and elbow and a separate noncompensable rating for residuals 
of fractures of the right humerus was clearly and 
unmistakable erroneous.  In the September 2005 rating 
decision, the originating agency also determined that a 
February 2002 rating decision that continued a 10 percent 
rating for degenerative joint disease of the right shoulder 
and elbow while granting an increased rating of 30 percent 
for residuals of fractures of the right humerus was clearly 
and unmistakably erroneous.  It took corrective action and 
assigned a 20 percent rating for degenerative joint disease 
of the right shoulder and a 10 percent rating for 
degenerative joint disease of the right elbow, effective 
January 25, 1999.  It determined that no additional rating 
was warranted for residuals of fractures of the right 
humerus.

In written argument submitted in August 2006, after the case 
was received at the Board, the veteran's representative 
stated that the veteran should be provided a supplemental 
statement of the case addressing the clear and unmistakable 
error issues.  The Board interprets this as a timely notice 
of disagreement with the September 2005 rating decision.  
Because the notice of disagreement placed the clear and 
unmistakable error issues in appellate status, they must be 
remanded for the originating agency to issue a statement of 
the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999).  

Moreover, the clear and unmistakable error matters must be 
resolved before the Board decides the increased rating issues 
currently on appeal.

The Board is also of the opinion that the veteran should be 
afforded another VA examination since it has been almost 2 
years since his last VA examination and the last VA examiner 
did not adequately assess the extent of functional impairment 
due to pain.  For instance, he stated that the veteran's pain 
increased with the last 15 degrees of forward flexion of the 
shoulder but he did not indicate where the pain began or 
provide a medical assessment of the extent of pain before the 
last 15 degrees.

Finally, the Board notes that the veteran has not been 
provided required notice concerning the effective date 
element of his claims.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The veteran and his representative 
should be provided a statement of the 
case in response to the notice of 
disagreement with the September 2005 
rating decision.  They should also be 
informed of the requirements to perfect 
an appeal with respect to these new 
issues.

2.  The appellant should be provided the 
notice required under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 
3.159(b) (2005), to include the notice 
specified by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006) and 
notice that he should submit any 
pertinent evidence in his possession.  

3.  Then, the RO or the AMC should 
undertake appropriate development to 
obtain any pertinent evidence identified 
but not provided by the appellant.  If it 
is unsuccessful in obtaining any 
pertinent evidence identified by the 
appellant, it should so inform the 
appellant and his representative and 
request them to provide the outstanding 
evidence.

4.  When the above development has been 
completed, the RO should arrange for a VA 
examination of the veteran by a physician 
with appropriate expertise to determine 
the nature and extent of all currently 
present impairment due to the residuals 
of fractures of the right humerus and 
degenerative joint disease of the right 
shoulder and elbow.  The claims folder 
must be made available to and reviewed by 
the examiner.  

All indicated studies, including 
X-rays and range of motion studies 
in degrees, should be performed.  

In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of 
pain and the specific excursion(s) 
of motion, if any, accompanied by 
pain.  To the extent possible, the 
examiner should assess the degree of 
severity of any pain.  

Tests of joint movement against 
varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement 
and excess fatigability on use 
should also be described by the 
examiner.  If feasible, the examiner 
should assess the additional 
functional impairment due to 
weakened movement, excess 
fatigability, or incoordination in 
terms of the degree of additional 
range of motion loss.   

The examiner should also express an 
opinion concerning whether there 
would be additional limits on 
functional ability on repeated use 
or during flare-ups (if the veteran 
describes flare-ups), and, to the 
extent possible, provide an 
assessment of the functional 
impairment on repeated use or during 
flare-ups.  If feasible, the 
examiner should assess the 
additional functional impairment on 
repeated use or during flare-ups in 
terms of the degree of additional 
range of motion loss.  

The examiner should also identify 
any deformity of the humerus and 
assess the frequency of any 
dislocations of the scapulohumeral 
joint.

The examiner should also provide an 
opinion concerning the impact of the 
disabilities on the veteran's 
ability to work.  The rationale for 
all opinions expressed should also 
be provided.

5.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

6.  Then, the RO or the AMC should 
readjudicate the appellant's claims based 
on a de novo review of the record.  If 
the benefits sought on appeal are not 
granted to the appellant's satisfaction, 
a supplemental statement of the case 
should be issued, and the appellant and 
his representative should be afforded the 
requisite opportunity to respond before 
the claims folder is returned to the 
Board for further appellate action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


